DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1–8 and 15–20 are cancelled.
Claim 21 is the only independent claim.  Claims 9–14 and 22–25 depend from claim 21.
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21, 9–14, and 22–25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humbert, Jr. et al., US 4,129,429 (“Humbert”) or in the alternative under 35 U.S.C. 103 as being unpatentable over Humbert in view of Waibel, US 2008/0196368 (“Waibel”) or Sasaki, US 2010/0199616 (“Sasaki”) and optionally in view of Osendorf et al., US 2010/0037570 (“Osendorf”).
Regarding claim 21, Humbert teaches the limitations of the claim:
“A filter (filter assembly, fig. 1, pt. 10, col. 2, ll. 19–24), comprising:
a body (housing, fig. 1, pt. 11, col. 2, ll. 19–24) having a plurality of cavities (the cavity holding filters, fig. 2, pt. F and the plenum chamber, fig. 2, pt. 19, col. 2, ll. 19–39), the body having a non-cylindrical shape (as seen in fig. 1) defined by side walls (walls, fig. 1, pts. 12, 13, 14, 15, col. 2, ll. 19–24); and
a plurality of subassemblies (filter elements, fig. 2, pts. 29, 30, col. 2, ll. 49–55), each subassembly of the plurality of subassemblies structured and dimensioned to fit inside a cavity of the plurality of cavities (as seen in fig. 2), each subassembly of the plurality of subassemblies having:
a plurality of pleat covers (perforated sheets, fig. 1, pts. 32, 33, col. 2, ll. 49–55) defining a first side channel (top inlet space, fig. 2, pt. I, col. 3,ll. 44–48 or top outlet space, fig. 2, pt. O, col. 3, ll. 44–48), a first region (the region holding the top filter element, fig. 2, pt. 29, col. 2, ll. 49–55 or the region holding the top filter element, fig. 2, pt. 30, col. 2, ll. 49–55), a center channel (top outlet space, fig. 2, pt. O, col. 3, ll. 44–48 or the second inlet space, fig. 2, pt. I, from the top, col. 2, ll. 44–48), a second region 
a plurality of pleat packs (the pleated filter material 31 within each filter elements 29, 30, col. 2, ll. 49–63) comprising a first pleat pack positioned in the first region (the pleated filter material 31 in the top filter element 29, as seen in fig. 2 or the pleated filter material 31 in the top filter element 30, as seen in fig. 2) and a second pleat pack positioned in the second region (the pleated filter material 31 in the top filter element 30, as seen in fig. 2 or the pleated filter material 31 in the middle filter element 29, as seen in fig. 2); wherein 
a first end cap1 is bonded to the body at a first end of the body (flange, fig. 1, pt. 16, col. 2, ll. 25–28) and a second end cap bonded to the body at a second end of the body (outlet plenum chamber, fig. 1, pt. 19, col. 2, ll. 31–34), wherein
the first end cap has a first opening (opening, fig. 1, pt. 17, that is defined by flange 16, col. 2, ll. 25–28) connected to an inlet port configured to receive a liquid (the ductwork upstream of inlet opening 17)2 and a first fluid flow passage defined in the first end cap structured for directing the liquid from the inlet port (the flow passage seen by the fluid flow arrows in figs. 1 and 2)3 4, and
the second end cap has a second opening (outlet opening, fig. 2, pt. 22, col. 2, ll. 31–34) connected to an outlet port (the port that surrounds this opening, as seen in fig. 5 6.”
An annotated version of Humbert’s fig. 2 is provided for reference:

    PNG
    media_image1.png
    1090
    1731
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1162
    1986
    media_image2.png
    Greyscale

Regarding claim 22, the second interpretation of Humbert teaches the limitations of the claim:
“The filter of claim 21, wherein the first fluid flow passage is structured for directing the liquid from the inlet port to the center channel (as seen by the fluid flow arrows in fig. 2), wherein the liquid is directed from the center channel through the first pleat pack positioned in the first region (as seen by the fluid flow arrows in fig. 2), through the second pleat pack positioned in the second region (as seen by the fluid flow arrows in fig. 2), and through the openings via parallel flows to the first side channel and the second side channel, respectively (as seen by the fluid flow arrows in fig. 2), and wherein the second fluid flow passage is structured for directing the liquid from the first side channel and the second side channel to the outlet port (as the fluid from the first and second side channels is directed through the outlet port that forms outlet opening 22, as seen by the fluid flow arrows in fig. 2)7 8.”

    PNG
    media_image2.png
    1162
    1986
    media_image2.png
    Greyscale

Regarding claim 23, the first interpretation of Humbert teaches the limitations of the claim:
“The filter of claim 21, wherein the first fluid flow passage is structured for directing the liquid from the inlet port to the first side channel and the second side channel (as seen by the fluid flow arrows in fig. 2), wherein the liquid is directed from the first side channel and the second side channel through the openings and the first pleat pack positioned in the first region and the second pleat pack positioned in the second region via parallel flows to the center channel (as seen by the fluid flow arrows in fig. 2), and wherein the second flow passage is structured for directing the liquid from the center channel to the outlet port (as the fluid from the first and second side channels 9 10.”

    PNG
    media_image1.png
    1090
    1731
    media_image1.png
    Greyscale

Claim 24 
The limitations of claim 24 fail to patentably distinguish over the prior art because they describe the manner in which the device is intended to operate rather than its structure.  MPEP 2114(II).  Additionally, the “liquid” is not a positively recited element of the claim (as the claim is directed to a filter), and therefore, limitations describing the movement of the liquid fail to patentably distinguish over the prior art.  MPEP 2115.  Furthermore, it would have been obvious for the fluid flowing in Humbert’s device to contain at least some water for the reasons stated above.  
It also would have been obvious for at least some of this fluid to flow from the first channel and into the second channel in series through the top filter elements 29, 30 because these filter elements are in fluid communication with one another, and therefore a person of ordinary skill in the art would expect that at least some fluid would move in this manner.  It would have been obvious to provide a drain the outlet port 22 to prevent this water from entering the engine because Osendorf teaches that it is conventional to provide a drain in an air intake filter housing to remove water.  Osendorf [0003], [0086].  It would have been a routine engineering choice to select the desired location for the drain.
Regarding claim 25, the first and second interpretations of Humbert optionally in view of Waibel teaches the limitations of the claim:
“The filter of claim 21, wherein the first fluid flow passage is defined by an indented feature it the first end cap (as the first flow passage is formed in the space formed between the outer rim of flange 16, as seen in Humbert, fig. 2)11, the second fluid flow passage is defined by an indented feature in the second end cap (as the flow 12, or both.”
Regarding claim 9, the first or second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 21, wherein the first pleat pack comprises a first pleated membrane (the filter paper that forms the pleated material 31 in the top filter element 29, col. 2, ll. 49–55), wherein the second pleat pack comprises a second pleated membrane (the filter paper that forms the pleated material 31 in the top filter element 30, col. 2, ll. 49–55), and wherein the first pleated membrane and the second pleated membrane are made of same material or different materials (as both membranes are formed from paper, col. 2, ll. 49–55).”
Regarding claim 10, the first or second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 21, wherein the side walls of the body are curved or substantially flat (the walls 12, 13, 14, 15 are flat as seen in fig. 1).”
Regarding claim 11, the first or second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 21, wherein the plurality of pleat covers comprises a cage defining the center channel that separates the first region and the second region (as the perforated sheets 32, 33 and panels, fig. 2, pts. 34, 35, col. 2, ll. 55–59, form a cage that defines the inner space O which separates the space holding the top filter elements 29, 30, as seen in fig. 2).”
Regarding claim 12, the first or second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 11, wherein the cage comprises a structural support member positioned between pleat covers (spacer, fig. 3, pt. 40, col. 3, ll. 2–8) separated by first and second walls of the cage (top and bottom perforated sheets 32, 33 and/or panels 34, 35).”
Regarding claim 13, the first or second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 12, wherein the pleat covers of the cage have openings (the perforations in perforated sheets 32, 33, col. 2, ll. 49–55) and wherein the first and second walls of the cage are solid (as the panels 34, 35 are solid, col. 2, ll. 55–59).”
Regarding claim 14, the first or second interpretations of Humbert teaches the limitations of the claim:
“The filter of claim 21, wherein the first end cap is made of a potting end cap (flange, fig. 2, pt. 23, col. 3, ll. 29–34) bonded to a fitting end cap (as the flange 23 is bonded to the side wall 20 and end wall 21 that form a fitting end cap for the filter 10, as seen in fig. 2).”
Response to Arguments
Independent claim 21 has been amended to require that the inlet port is “configured to receive a liquid” with the first flow passage defined in the end cap “structured for directing the liquid from the inlet port.”
The Applicant argues that these changes place claim 21 in condition for allowance because there is no disclosure in the references for filtration of a liquid.  Id.  
The Examiner respectfully disagrees that the amendments overcome the prior art.  “A claim containing a recitation with respect to the manner in which the apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114(II) (internal quotations and citations omitted; emphasis original).  Additionally, a “claim is only limited by positively recited elements.  Thus, inclusion of the material or article word upon by a structure being claimed does not impart patentability to the claims.”  MPEP 2115 (internal quotations and citations omitted).
Here, the limitations describing that the inlet port is “configured to receive a liquid” with the first flow passage defined in the end cap “structured for directing the liquid from the inlet port” describe the manner in which the claim is intended to operate, rather than its structure.  The prior art teaches all of the structural features of the claimed invention, as noted above and not disputed by the Applicant.  Therefore, because the prior art teaches “all the structural limitations of the claim” the new limitations fails to patentably distinguish over the prior art because they recite “the manner in which the apparatus is intended to be employed” rather than its structure.  MPEP 2114(II).
Additionally, the “liquid” is not a positively recited element of the claimed invention.  Rather, the liquid is the material worked upon by the claimed apparatus.  Therefore, the limitations describing the “liquid” fail to patentably distinguish over the prior art because a “claim is only limited by positively recited elements.”  MPEP 2115.
However, it would have been obvious for liquid to be introduced into Humbert’s filter.  This filter device is used to purify air that is taken into an internal combustion engine.  Humbert col. 1, ll. 13–24.  This air often contains liquid water because Osendorf an air filter device for the intake of an internal combustion engine that comprises a drain to remove liquid water from the filter housing.  Osendorf [0003], [0086].  Therefore, because the air being treated by Humbert’s device often contains liquid water, it would have been obvious for at least some of this water to enter its filter.  
The Applicant further argues that the prior art does not teach end caps having a fluid flow passage defined therein, wherein the fluid flow passage is structured for directing a liquid from an inlet port or to an outlet port.  Applicant Rem. 6.  The Applicant argues that inclusion of such end caps would not be possible or desirable because, in Humbert, air passes through mesh screen 18 secured in opening 17 which filters or screens large particulate material from the air flowing through it.  Applicant Rem. 6, 7.  The air then passes through filters F and into the outlet housing or plenum chamber 19.  Id. at 7.  The Applicant therefore asserts that inclusion of an inlet port and a first end cap with a defined fluid passage would completely disrupt this flow and significantly change the ability of the screen to filter particulate material.  Id.  Likewise, the Applicant argues that including a second end cap would significantly alter the flow of air exiting the filters F through the plenum chamber 19.  Id.
The Examiner respectfully disagrees.  First, Humbert’s filter has the structure disputed by the Applicant.  Humbert’s filter comprises a flange 16 which corresponds to the “first end cap.”  Humbert Fig. 1, col. 2, ll. 25–28). This flange 16 has a first opening 17 connected to an inlet port (the ductwork upstream of opening 17).  The filter further Id. at Fig. 2, col. 2, ll. 31–39.
Additionally, it would have been obvious to attach Waibel’s housing part 2 to the inlet end of Humbert’s filter, because this housing part 2 operates as a pre-separator to remove larger debris from air introduced into the air intake of an engine.  Waibel Figs. 1, 3, [0035].  Waibel’s housing part 2 would correspond to the “first end cap.”  With this modification, Humbert’s filter screen 18 could remain in place to provide additional filtration for the air entering Humbert’s filter.  Additionally, the filter screen 18 could be eliminated without substantially affecting the operation of the device.  The screen 18 is provided to filter large particles before air enters Humbert’s filter.  This pre-filtering function would be performed by Waibel’s housing part 2.  The filter screen 18 does not correspond to any claimed elements.  Therefore removing this structure would not prevent the prior art from corresponding to the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “end cap” is interpreted as a structure that covers one end of a filter assembly, and which may comprise openings to allow fluid communication with the interior of the filter assembly because fig. 1 of instant disclosure shows end caps 130 covering either end of the filter 100 while providing ports 112 which allow fluid communication with the filter elements 200 located inside the filter 100.  Spec. dated Apr. 07, 2020 (“Spec.”) figs. 1, 2B, [0054]–[0056].
        
        2 Additionally, Humbert’s filter 10 can be used to filter intake air for an engine (Humbert, col. 1, ll. 13–24), and it would have been obvious for the opening 17 to be connected to an inlet port because it is conventional for the air intake assembly of an engine to comprise an inlet port.  See e.g., Sasaki, fig. 1, pt. 11, [0013].  
        
        3 The limitations describing that liquid flows through the filter fail to patentably distinguish over the prior art.  “A claim containing a recitation with respect to the manner in which the apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114(II) (internal quotations and citations omitted).  Additionally, a “claim is only limited by positively recited elements.”  Here, the limitations describing that the device is configured to receive and direct liquid fail to patentably distinguish over the prior art because they describe the intended use of the device rather than its structure.  These limitations also fail to patentably distinguish over the prior art because the “liquid” is not a positively recited element of the claim.
        
        4 Additionally, it would have been obvious for liquid to enter Humbert’s device. Humbert teaches that its device is used to filter the intake air for an internal combustion engine.  Humbert col. 1, ll. 13–24.  Osendorf teaches that air introduced into an air intake filter often comprises water that is removed from the filter housing through a drain.  Osendorf [0003], [0086].  Therefore, because Humbert’s device is used to filter intake air for an engine, and this air is known to contain water, it would have been obvious for Humbert’s inlet port to receive water with the fluid flow passage defined in the first end cap structured for directing this water.  The water could then be removed through a drain contained in Humbert’s filter housing, similar to Osendorf.
        
        5 Alternatively, it would have been obvious to attach Waibel’s second housing part 2 to the inlet end of Humbert’s filter assembly 10.  Humbert and Waibel are both directed toward filter devices used to filter air supplied to an internal combustion engine.  Humbert, col. 1, ll. 13–24; Waibel, [0004].  Waibel discloses that it is beneficial to provide a second housing part 2 at the intake end of its filter device because this housing part 2 comprises swirl-producing channels 21 which act as a pre-separator for removing dirt from the air before the air moves downstream into filter element 3.  Waibel, figs. 1, 3, [0035].  Therefore, it would have been obvious to attach Waibel’s second housing part 2 to the upstream end of Humbert’s filter assembly to provide this benefit.  With this combination, the second housing part 2 would correspond to the “first end cap,” the opening at the upstream end of one of the swirl-producing channels 21 would correspond to the “first opening” and the structure of this swirl-producing channel would correspond to the “inlet port” with the flow channel formed by the swirl channel 21 corresponding to the “first fluid flow passage.”  
        
        6 Additionally, it would have been obvious to use Humbert’s plurality of filters F as the filter element 3 in Waibel because Humbert’s filter arrangement is economical to construct, is strong and has increased filtration area (Humbert, col. 1, ll. 42–47) and because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B).  With this modification, Waibel’s second housing part 2 would correspond to the “first end cap” as explained in the footnote above, while the first housing part 1 would correspond to the “second end cap.”  Waibel, fig. 1, [0031].  The opening at the downstream end of this housing part 1 would correspond to the “second opening” and the structure of the outlet would correspond to the “outlet port” with the passage flowing through the first housing part 1 corresponding to the “second fluid flow passage.”  
        7 The limitations describing that liquid flows through the filter fail to patentably distinguish over the prior art. “A claim containing a recitation with respect to the manner in which the apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114(II) (internal quotations and citations omitted).  Additionally, a “claim is only limited by positively recited elements.”  Here, the limitations describing that the device is configured to receive and direct liquid fail to patentably distinguish over the prior art because they describe the intended use of the device rather than its structure.  These limitations also fail to patentably distinguish over the prior art because the “liquid” is not a positively recited element of the claim.
        
        8 Additionally, it would have been obvious for at least some liquid water to move through the filter device to the outlet port 22 because the intake air for an engine often contains liquid water.  It would have been obvious to provide a drain the outlet port 22 to prevent this water from entering the engine because Osendorf teaches that it is conventional to provide a drain in an air intake filter housing to remove water.  Osendorf [0003], [0086].  It would have been a routine engineering choice to select the desired location for the drain.
        9 The limitations describing that liquid flows through the filter fail to patentably distinguish over the prior art. “A claim containing a recitation with respect to the manner in which the apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114(II) (internal quotations and citations omitted).  Additionally, a “claim is only limited by positively recited elements.”  Here, the limitations describing that the device is configured to receive and direct liquid fail to patentably distinguish over the prior art because they describe the intended use of the device rather than its structure.  These limitations also fail to patentably distinguish over the prior art because the “liquid” is not a positively recited element of the claim.
        
        10 Additionally, it would have been obvious for at least some liquid water to move through the filter device to the outlet port 22 because the intake air for an engine often contains liquid water.  It would have been obvious to provide a drain the outlet port 22 to prevent this water from entering the engine because Osendorf teaches that it is conventional to provide a drain in an air intake filter housing to remove water.  Osendorf [0003], [0086].  It would have been a routine engineering choice to select the desired location for the drain.
        11 Additionally, in Waibel, the fluid flow passage is formed in one of the swirl-producing channels 21 which is an indention in the endcap formed by first housing part 2.  Waibel, fig. 3, [0035].
        
        12 Additionally, in Waibel, the fluid flow passage in second end cap 1 is formed in the indention where it narrows to form the outlet seen in fig. 1.